DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on June 9, 2021.  Claims 5, 14, 17, 19 and 20 have been cancelled.  Claims 23-25 have been newly added.  Thus, claims 1-4, 6-13, 15, 16, 18 and 21-25 are pending.  Claims 1, 9, 15 and 23 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-4, 6-13, 15, 16, 18 and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, DE 10136138A1 to Schneider, discloses an on-board radar device among others that detects rain or fog is used to assist the driver adverse weather conditions before driving too fast warn, but not to control a windshield wiper.  The signal representing the portion of the radar radiation reflected by precipitation is supplied to a control unit 6 which generates therefrom precipitation data. (See paragraphs [0008] and [0014]).

Schneider, taken singly or in combination with other prior art of record, does not disclose or teach a radar mountable on the vehicle and configured to collect weather data by receiving electromagnetic signals; and generate a graphical user interface displaying a map of the location of the determined one or more weather conditions, in combination with other limitations of the claim.
With respect to independent claim 9, Schneider, taken singly or in combination with other prior art of record, does not disclose or teach correlating the collected weather data with additional data to determine one or more weather conditions local to the vehicle from the collected weather data, wherein the additional data is from at least one of a LiDAR system or one or more on-board cameras, in combination with other limitations of the claim.
With respect to independent claim 15, Schneider, taken singly or in combination with other prior art of record, does not disclose or teach a radar mounted on or integrated with the vehicle and configured to collect weather data by receiving electromagnetic signals; and control an intensity of the one or more vehicle systems light system based on the one or more weather conditions, in combination with other limitations of the claim.
With respect to independent claim 23, Schneider, taken singly or in combination with other prior art of record, does not disclose or teach a radar mounted on or integrated with the vehicle and configured to collect weather data by receiving electromagnetic signals; and causing transmission of data related to the collected weather data to a cloud server, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661